PER CURIAM.
Plaintiff in error was convicted upon an indict-, men! for conspiracy (under section 37 of the Penal Code [Comp. St. § 10201]) containing two counts, one charging intent to violate the National Prohibition Act (Comp. St. Ann. Supp. 1923, § 10138J4 et seq.), and the other to defraud the United States in the possession and sale of alcohol, ostensibly procured for the manufacture of an alleged medicine, but in fact sold for beverage purposes. There was no request for directed verdict, and the charge to the jury is not sent up. There was a single sentence, less than the permissible maximum upon one count.
We find no error in the record, which is in some respects insufficient to present the questions raised. We content ourselves with saying that there was ample testimony sustaining the conviction; that the court rightly excluded as a witness the wife of another defendant on trial (Graves v. United States, 150 U. S. 120, 121, 14 Sup. Ct. 40, 37 L. Ed. 1021; Hendricks v. United States, 219 U. S. 79, 91, 31 Sup. Ct. 193, 55 L. Ed. 102; Jin Fuey Moy v. United States, 254 U. S. 189, 195, 41 Sup. Ct. 98, 65 L. Ed. 214; Wesoky v. United States [C. C. A. 3] 175 Fed. 333, 99 C. C. A. 121; Talbott v. United States [C. C. A. 5] 208 Fed. 144, 145, 125 C. C. A. 360); that the motion for new trial was addressed to the sound discretion of the trial court, which was not abused, and so is not reviewable (Robinson v. Van Mooser [C. C. A. 6] 196 Fed. 620, 627, 116 C. C. A. 294; that we cannot weigh the testimony (Burton v. United States, 202 U. S. 373, 26 Sup. Ct. 688, 50 L. Ed. 1057, 6 Ann. Cas. 362; Kelly v. United States [C. C. A. 6] 258 Fed. 392, 169 C. C. A. 408); and that the record does not indicate that plaintiff in error was denied a fair trial.
The judgment of the District Courtis affirmed.